Order, Supreme Court, New York County (Phyllis B. Gangel-Jacob, J.), entered on or about January 26, 1994, dismissing the petition, brought pursuant to CPLR article 78, to annul and vacate certain orders of Housing Court Judge Mark H. Spires, unanimously affirmed, with costs.
Petitioners may not subvert the appeals process by collaterally attacking the Civil Court’s orders, properly rendered in prior proceedings, by means of an article 78 proceeding (see, Matter of State of New York v King, 36 NY2d 59). Moreover, while sanctions have not been requested at this point, we reiterate the previous warnings given to petitioners, both by this Court (in a related matter, see, M-6420, M-6436, App Div, 1st Dept, Jan. 19, 1993) and the IAS Court (in the order appealed from), regarding their pursuit of frivolous claims and the attendant consequences.
We have considered petitioners’ other claims and find them to be without merit. Concur—Rosenberger, J. P., Ellerin, Wallach, Kupferman and Mazzarelli, JJ.